ORDER
PER CURIAM:
Roy Worrell has been charged in the Circuit Court of Ray County with the felony of possession of a controlled substance, *515and the misdemeanor of unlawful use of drug paraphernalia. The charges arise from a traffic stop of Worrell’s vehicle that occurred on September 14, 2012. Worrell filed a Motion to Suppress Evidence, claiming that a search of his vehicle, in which evidence was seized, was unlawful because the traffic stop extended beyond the time period necessary to investigate and resolve the suspected traffic infractions, and the investigating officers lacked reasonable suspicion of other criminal activity. After a hearing at which the officers testified, the trial court granted Wor-rell’s motion to suppress. The State brings this interlocutory appeal pursuant to § 547.200.1(3), RSMo. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).